DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the current application is a 371 application of PCT/US2019/022611, which further claims priority to the provisional application 62/644,175. However, following are claim limitations in the current application that were not disclosed in the provisional application:
i) subject matter recited in claims 7-9;
ii) the “polarized vascular endothelial growth factor (VEGF)” of claim 12; and
iii) subject matter recited in claim 21.
Since these limitations are disclosed in the PCT application, claims 7-9, 12, and 21 are correspondingly given the effective filing date of the PCT filing date (03/15/2019) for examining purposes.
 
Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 is dependent upon itself, which appears to be a typographical error. Appropriate correction is required. For examining purposes, claim 15 is considered dependent upon claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 11, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the predicting [of the characteristics] is based on the classifying” is unclear. Claim 4 is dependent upon claim 3, which clearly recites that classifying is based on the characteristics (“classifying the at least one test cell based on the characteristics”). Such inconsistent limitations are confusing and renders the claim indefinite.
Claim 10 recites the limitation “the first image processing”. There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation “the features”. There is insufficient antecedent basis for this limitation in the claims.
Claims 15 and 16 recite the limitation “the first plurality of cells”. There is insufficient antecedent basis for this limitation in the claims.
	Regarding claim 19, the limitation “wherein the plurality of texture metrics include a plurality of sub-cellular features” is unclear. Claim 19 is dependent upon claim 18, at least one of cell boundaries, cell shape and a plurality of texture metrics”). In such case, it is confusing whether the limitations of 19 are implemented at all, therefore, such limitation renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 12-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (“A machine learning assisted, label-free, non-invasive approach for somatic reprogramming in induced pluripotent stem cell colony formation detection and prediction”).
Regarding claim 1, Fan discloses:
training a machine learning model using at least one of a plurality of training cell images representing a plurality of cells and data identifying characteristics for the plurality of cells (see 4th paragraph on p2 (“Here, we report a label-free […]”) and fig 1, a model is trained with training iPSC (induced pluripotent stem cell) images to recognize their corresponding iPSC characteristics);
receiving at least one test cell image representing at least one test cell being evaluated, the at least one test cell image being acquired noninvasively and based on th paragraph on p2, a test iPSC image is a bright field microscopic image of iPSC colonies acquired noninvasively with fluorescence staining, inherently relying on absorption of light due to differences in various parts of cell densities);
providing the at least one test cell image to the trained machine learning model (see 4th paragraph on p2, providing the test iPSC image to the trained model);
predicting, using machine learning based on the trained machine learning model, characteristics of the at least one test cell (see 4th paragraph on p2 and 2nd paragraph on p4 (“First, an individual colony was […]”), the model determines iPSC characteristics of the iPSC colonies in the test iPSC image, such as texture, the growth phase, and maturation time window); and
generating, by the trained machine learning model, release criteria for clinical preparations of cells based on the predicted characteristics of the at least one test cell (see 1st paragraph on p1 (“Stem cells are a kind of self-replenishing […]”) and 4th paragraph on p2, the model generating the best selection time window for the iPSC colonies based on the iPSC characteristics, to be used in cell replacement therapy in clinical applications).
*The phrase “for clinical preparations of cells” is considered a recitation of intended use or purpose, and is not given patentable weight for the purposes of examining.



claim 3, Fan further discloses:
where in the machine learning is performed using a deep neural network (see 4th paragraph on p2 and 7th paragraphs on p6 (“Here, we present a machine learning-based system […]”), the trained model is a DCNN (deep convolutional neural network)),
wherein the method further includes classifying the at least one test cell based on the characteristics (see 5th paragraph on p2 (“During the reprogramming process […]”) and fig 4, classification of the iPSC colonies based on the determined iPSC characteristics, such as texture).

Regarding claim 4, Fan further discloses:
wherein the predicting is based on the classifying (see 4th paragraph on p2, wherein the iPSC characteristics, such as the growth phase and maturation time window, are determined based on the classified iPSC colonies) and
further includes determining at least one of cell identity, cell function, effect of drug delivered, disease state, and similarity to a technical replicate or a previously used sample (see 5th paragraph on p2 and fig 4, wherein the classification of the iPSC colonies includes determining the identity of the colonies as iPSC colonies).

Regarding claim 5, Fan further discloses wherein predicting the characteristics of the at least one test cell is capable of being performed on any of a single cell and a field of view of multiple cells in the at least one test cell image (see rejection of claim 1, iPSC colonies).

claim 6, Fan further discloses:
visually extracting at least one feature from the at least one test cell image (see rejection of claim 1, extracting the iPSC characteristics from the iPSC colonies in the test iPSC image, such as texture),
wherein training the machine learning model is performed using the extracted at least one feature (see 4th paragraph on p2 and fig 4, the model is trained to extract and recognize texture),
wherein the predicting includes identifying at least one feature of the at least one test cell using the trained machine learning model as trained using the extracted at least one feature (see rejection of claim 1, the model extracts and recognizes texture of the iPSC colonies in the test iPSC image) and
predicting the characteristics of the at least one test cell using the at least one feature identified (see rejection of claim 1, determining the iPSC characteristics from the classified iPSC colonies, such as the growth phase and maturation time window, from the iPSC colonies classified based on texture).

Regarding claim 10, Fan further discloses wherein the first image processing of the at least one test image is performed by the deep neural network (see rejection of claim 3, DCNN).

Regarding claim 12, Fan further discloses wherein predicting the characteristics of the at least one test cell include at least one of predicting trans-epithelial resistance (TER) and/or polarized vascular endothelial growth factor (VEGF) secretion, predicting 

Regarding claim 13, Fan further discloses wherein generating the release criteria for clinical preparations of cells further comprises generating, by the trained machine learning model, release criteria for drug discovery or drug toxicity (see rejection of claim 1, generating the best selection time window for the iPSC colonies, to be used in cell replacement therapy in clinical applications).
*The phrase “for drug discovery or drug toxicity” is considered a recitation of intended use or purpose, and is not given patentable weight for the purposes of examining.

Regarding claim 14, Fan further discloses wherein the plurality of cells and the at least one test cell comprise at least one of embryonic stem cells (ESC), induced pluripotent stem cells (iPSC), neural stem cells (NSC), retinal pigment epithelial stem cells (RPESC), mesenchymal stem cells (MSC), hematopoietic stem cells (HSC), and cancer stem cells (CSC) (see rejection of claim 1, iPSC).

Regarding claim 15, Fan further discloses wherein the first plurality of cells and the at least one test cell are derived from a plurality of the at least one of ESCs, iPSCs, 

Regarding claim 16, Fan further discloses wherein the first plurality of cells and the at least one test cell comprise primary cell types derived from human or animal tissue (see fig 2, iPSCs derived from human cells).

Regarding claim 17, Fan further discloses wherein the identified and the predicted characteristics comprise at least one of physiological, molecular, cellular, and/or biochemical characteristics (see rejection of claim 1, the determined iPSC characteristics are cellular characteristics).

Regarding claim 18, Fan further discloses wherein the at least one extracted features includes at least one of cell boundaries, cell shapes and a plurality of texture metrics (see fig 4, texture from multiple blocks and cell boundaries).

Regarding claim 20, Fan further discloses wherein the plurality of cell images and the at least one test cell image comprise fluorescent, chemiluminescent, radioactive or bright-field images (see rejection of claim 1, the bright field microscopic image).

Regarding claim 22, Fan further discloses everything claimed as applied above (see rejection of claim 1 and Fan 8th paragraph on p6 (“In the application point of view […]”), a computer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Sadanandan et al. (“Automated training of deep convolutional neural networks for cell segmentation”).
Regarding claim 2, Fan further discloses where in the machine learning is performed using a deep neural network (see rejection of claim 3, DCNN).
However, Fan does not disclose segmenting by the deep neural network an image of the at least one test image into individual cells (see p6 last paragraph and p7 1st paragraph (“Overall computer-assisted system”), Fan rather detects a cell colony rather than individual cells because it is difficult to segment individual cells).
In a similar field of endeavor of using a trained DCNN on bright field images for cell analysis, Sadanandan discloses segmenting by the deep neural network an image of the at least one test image into individual cells (see fig 1, a DCNN is trained to segment individual cells, wherein each convolutional layer of a convolutional neural network is well-known to extract visual features when an input is an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fan with Sadanandan, and analyze an extracted cell colony using DCNN, as disclosed by Fan, wherein the DCNN 

Regarding claim 11, Fan and Sadanandan further disclose:
where in the machine learning is performed using a deep neural network (see rejection of claim 2, the DCNN),
wherein the method further includes segmenting by the deep neural network an image of the at least one test image into individual cells (see rejection of claim 2, segment individual cells),
wherein the features are visually extracted from an individual cell that was segmented (see rejection of claim 2, each convolutional layer of a convolutional neural network is well-known to extract visual features when an input is an image).

Regarding claim 19, Fan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the plurality of texture metrics include a plurality of sub-cellular features.
Sadanandan further discloses wherein the plurality of texture metrics include a plurality of sub-cellular features (see Sadanandan p2-3 “Results” and fig 1, the DCNN is trained to segment individual cells using sub-cellular features, such as extracted nuclei features).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fan with Sadanandan, and 

Regarding claim 21, Fan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose: determining a test image of the at least one test image is a large image; dividing the large image into at least two tiles; providing each of the tiles to the trained machine model individually; combining output of processing by the trained machine model associated with each of the tiles; and providing the combined output for predicting characteristics of the at least one test cell into a single output that corresponds to the large image.
Sadanandan further discloses: determining a test image of the at least one test image is a large image; dividing the large image into at least two tiles; providing each of the tiles to the trained machine model individually; combining output of processing by the trained machine model associated with each of the tiles; and providing the combined output for predicting characteristics of the at least one test cell into a single output that corresponds to the large image (see p6 “Cell segmentation”, when a cell image is too large, it is divided into tiles and inputted into a DCNN for classification, wherein the outputs of all tiles are combined for a final result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fan with Sadanandan, and input a iPSC image into a DCNN for classification, as disclosed by Fan, wherein the iPSC 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	Regarding claim 7, Fan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose the at least one test cell image is acquired using quantitative bright-field absorbance microscopy (QBAM). In particular, the applicant has provided an explicit definition of a QBAM image (see specification p11 2nd – 4th paragraphs), which has been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668